UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------------------------------X
OUSSAMA EL OMARI,

                                   Plaintiff,                     19CV1457 (SJ) (PK)

        - against -                                               MEMORANDUM
                                                                   AND ORDER

THE INTERNATIONAL CRIMINAL
POLICE ORGANIZATION – INTERPOL,


                                    Defendant.
--------------------------------------------------------------X

JOHNSON, Senior District Judge:

        Plaintiff Oussamma El Omari (“Plaintiff”), a citizen of the United

States and a resident of North Carolina, brings this action against the

International Criminal Police Organization (“Interpol” or “Defendant”), an

inter-governmental organization headquartered in Lyon, France. Plaintiff

claims that Defendant’s issuance and refusal to delete a Red Notice against

Plaintiff constituted Negligent Infliction of Emotional Distress and violated

his due process rights under the New York State Constitution, NY Const. Art.

I, § 6. Plaintiff seeks a money judgment against Defendant. In the alternative,

Plaintiff seeks a declaratory judgment that Defendant waived its immunity

under 22 U.S.C. § 288a(b).


                                                1
        Presently before this Court is Defendant Interpol’s Motion to Dismiss

for Lack of Subject Matter Jurisdiction, pursuant to Federal Rule of Civil

Procedure 12(b)(1), Lack of Personal Jurisdiction, pursuant to Federal Civil

Procedure 12(b)(2), Insufficient Service of Process, pursuant to 12(b)(5), and

Failure to State a Claim, pursuant to Federal Rule of Civil Procedure 12(b)(6).

Based on the submissions of the parties and for the reasons stated herein, the

Motion is GRANTED and the case DISMISSED.

                        FACTUAL BACKGROUND

   I.      Interpol

   Interpol is an international police organization with 194 member

countries. Starner Decl., Ex. A. Its headquarters is in Lyon, France and it is

governed by an agreement between France and Interpol—The Agreement

Between the International Criminal Police Organization - INTERPOL and the

Government of the French Republic Regarding INTERPOL’s Headquarters

in France (“Headquarters Agreement”). See id., Ex. E. The operative

Headquarters Agreement entered into force on September 1, 2009 and was

modified by additional protocol on March 17, 2016. See id., Ex. F. The General

Secretariat, the body that coordinates Interpol’s day-to-day activities, sits in

Lyon and is staffed by Interpol employees and police officials from Interpol

member countries who are seconded to the organization. See id., Ex. A.


                                       2
   Interpol also maintains a global complex for innovation in Singapore and

several satellite offices. Id. Every Interpol member country has a National

Central Bureau (NCB). Id. Each Interpol NCB is run by national police

officials and is intended to serve as link between the member country’s

national police and the global Interpol network. Id.

   Interpol’s primary function is to facilitate transnational policing by

providing member countries’ police agencies with a communication

network. See James Sheptycki, The Accountability of Transnational Policing

institutions: The Strange Case of Interpol, 19 CAN. J.L. & SOC. 107, 116. (2004). To

do this, Interpol serves as “a central repository for the collection,

transmission, and analysis of information on transnational criminals.” Ethan

A. Nadelmann, Role of the United States in the International Enforcement of

Criminal Law, 31(1) Harv. Int’l. L.J. 37, 46 (1990). It also acts as a conduit for

international arrest warrants, extradition requests, and requests for criminal

evidence. Id. It is not, however, an operational police force. Interpol does not

issue judgments, pursue criminal evidence, or pursue fugitives. See

Sheptycki, supra.

           a. Red Notices

   To facilitate communication among members’ police forces, Interpol uses

a system of color-coded notices. Starner Decl., Ex. D. At issue here is the red


                                         3
notice. A red notice is, in effect, an international wanted persons’ notice. See

Mario Savino, Global Administrative Law Meets Soft Powers: The Uncomfortable

Case of Interpol Red Notices, 43 N.Y.U. J. INT’L L. & POL. 263, 286 (2011). At the

request of an international organization or an NCB, Interpol will draft a red

notice and disseminate it “in order to seek the location of a wanted person

and his/her detention, arrest or restriction of movement for the purpose of

extradition, surrender or similar lawful action.” Starner Decl., Ex. D.

    A red notice must meet certain criteria for dissemination. 1 These criteria

include offense, penalty, and data threshold requirements. Id. A red notice

will not be published until the General Secretariat conducts a legal review

for compliance. Id. Following the publication of a red notice, the subject of

the red notice may request information about or deletion of the red notice via

the Commission for Control of Interpol’s Files (“CCF”), a quasi-judicial

independent body. The subject may also submit a request for deletion of the

red notice to the CCF. Compl. ¶ 53. There is no appeals process, but the

subject may request a revision based on new information. Id. at ¶ 55.

            b. The United States and Interpol




1
 Access to red notices tends to be restricted to law enforcement. At present, there are
approximately 62,000 valid red notices, 7,000 are public. See
https://www.interpol.int/en/How-we-work/Notices/Red-Notices.


                                              4
   The United States joined Interpol in 1938. See 22 U.S.C.A. § 263a (“[t]he

Attorney General is authorized to accept and maintain, on behalf of the

United   States,   membership    in   the   International   Criminal   Police

Organization”). Congress subsequently amended the legislation to specify

that the United States’ member dues for Interpol were to be paid from the

Department of Justice Budget. Id. In 1968 the United States established its

NCB (“USNCB”) in Washington DC. See Mot. to Dismiss at 3. The USNCB

operates under the joint supervision of the Department of Justice and the

Department of Homeland Security. Id.

   On June 16, 1983, President Reagan designated Interpol an “International

Organization” with limited immunity under the International Organization

Immunities Act (“IOIA”), 22 U.S.C. § 288 via Executive Order No. 12,425. The

IOIA articulates the process for designating an organization an international

organization. Designation as an international organization under the IOIA

entitles organizations to the same immunity granted to foreign sovereigns.

See 12 U.S.C. § 288a(b) (“International organizations…shall enjoy the same

immunity from suit and every form of judicial process as is enjoyed by

foreign government”); see also Committee on Ways and Means, Granting

Certain Privileges and Immunities to International Organizations and

Employees H.R. Rep. No. 1203, 79th Cong., 1 Sess. 1 (1945), at 1 (the purpose


                                      5
of the act is to provide international organizations and their officials and

employees “privileges and immunities of a governmental nature”). Congress

passed the IOIA on December 29, 1945 in response to the United States’

increasing participation in international organizations. See Edward

Chukwuemeke Okeke, Jurisdictional Immunity of International Organizations in

the United States in the Wake of the Supreme Court Decision in Jam v. IFC, 2020,

INTERGOVERNMENTAL ORG. IN-HOUSE COUNS. J. 1, 2 (2020). Since 1983,

presidents have decreased the restrictions on Interpol’s immunity under the

Act, and in 2009 President Obama issued Executive Order 13,524, which

removed all remaining limitations on Interpol’s IOIA immunity.

   II.    PLAINTIFF’S CLAIM

   As stated supra, Plaintiff is a United States citizen and a North Carolina

citizen. Compl. ¶ 1. He previously worked in an Economic Free Zone in the

United Arab Emirates (UAE) as an employee of Sheikh Faisal Bin Saqr Al

Qassimi, a member of the UAE’s royal family. Id. at ¶ 52. On July 31, 2016,

Plaintiff landed at JFK Airport, New York. Id. at ¶ 46. As Plaintiff passed

through U.S. Customs and Border Protection (“CBP”), several CBP Officers

stopped Plaintiff and questioned him about his experiences in the UAE. Id.

at ¶ 47. The CBP officers also cautioned Plaintiff against returning to the




                                       6
UAE, warning him be “careful” because if he returned to the UAE he would

be arrested and put in jail. Id.

   Following this exchange, a CBP officer moved Plaintiff to a different room

and took his passport. Id. at ¶ 48. Plaintiff overheard the CBP officers talking

about Plaintiff over the phone. Id. After multiple phone calls about Plaintiff,

the officer returned Plaintiff’s passport, inspected Plaintiff’s luggage, and

allowed Plaintiff to leave the airport. Plaintiff returned to North Carolina the

next day after missing his original connecting flight. Id. at ¶ 49.

   The incident alerted Plaintiff to the possibility that Interpol had issued a

red notice against him. Id. at ¶ 50. On October 26, 2016, Plaintiff submitted a

written request to Interpol seeking all information it had about Plaintiff. Id.

On November 24, 2016 Interpol responded by letter, confirming that

Plaintiff’s file did contain a red notice. Interpol informed Plaintiff that the red

notice stated that the UAE NCB had requested the issuance of a red notice in

connection with Plaintiff’s February 8, 2015 conviction in absentia of

embezzlement and abuse of power by the Criminal Court of Ras Al Kaimah.

Compl. Id. at ¶ 51.

   Plaintiff claims that before he was detained at JFK, he was unaware of the

judgment against him because the UAE denied him notice of the charges,




                                        7
barred him from accessing evidence or witnesses, and issued the judgment

in secret and in absentia. 2 Id. at ¶ 52.

    In response, Plaintiff submitted a written request to Interpol on December

15, 2016. In the response, Plaintiff lodged a complaint against Interpol, asked

that Interpol delete the red notice and all related documents and files, and

requested the opportunity to appear in front of Interpol by counsel with an

expert witness. Id. at ¶ 53. On July 20, 2017, Interpol declined to delete the

red notice and did not address Plaintiff’s request for a hearing. Instead, it

invited Plaintiff to reach out directly to the UAE to dispute the conviction. Id.

at ¶ 54. On August 17, 2017 Plaintiff requested that Interpol revise its

decision. On November 6, 2017, Interpol denied Plaintiff’s request for

revision. Id. at ¶ 56.

    Plaintiff then brought this action on March 13, 2019. Plaintiff argues that

by issuing and failing to delete the red notice, Interpol puts him “in serious

and extreme fear for his physical safety.” Id. at ¶ 57. According to Plaintiff, if

he is returned to the UAE he faces “torture and disappearance in the [UAE]



2The underlying offense does not bear on the Court’s decision. Accordingly, the Court
describes the events only briefly. According to Plaintiff, while he was employed by Sheikh
Faisal Bin Saqr Al Qassimi, Sheikh Faisal Bin Saqr Al Qassimi had a dispute with his
brother, Sheikh Saud Bin Saqr Al Qassimi. Plaintiff’s employer lost the dispute and, as a
result, Plaintiff was terminated and allegedly convicted on spurious charges. Compl. at ¶
52.


                                            8
jails.” Id. In addition, Plaintiff argues that the red notice and the risk of

extradition trap him in the United States. This is a particular problem for

Plaintiff because his family lives in Morocco and his field of expertise is

Economic Free Zones. Id. Thus, the red notice bars him from maintaining his

familial relationships and from gaining full employment. Id.

                                DISCUSSION

   Defendant moves to dismiss the complaint, inter alia, on the ground that

the Court lacks subject matter jurisdiction over Plaintiff’s claim. See Fed. R.

Civ. P. 12(b)(1). See Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)

(“A case is properly dismissed for lack of subject matter jurisdiction under

Fed. R. Civ. P. 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.”).

   Defendant argues that it has been designated an international

organization under the IOIA, and there are no exceptions to immunity. As a

result, Defendant is immune from suit and the Court must dismiss

Plaintiff’s claim for lack of subject matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1). Defendant raises alternative arguments in

its motion. See Mot. to Dismiss at 9-12, 20-23. The Court focuses only on

whether it has subject matter jurisdiction, however, as when a court finds it

lacks subject matter jurisdiction it need not consider alternative arguments.


                                       9
See, e.g., Zapolski v. Fed. Republic of Germany, 425 F. App'x 5, 6 (2d Cir. 2011)

(affirming dismissal of a claim because a district court must, at any time,

dismiss an action where a court finds it lacks subject matter jurisdiction );

Sampaio v. Inter-Am. Dev. Bank, 806 F. Supp. 2d 238, 243 (D.D.C. 2011), aff'd,

468 F. App'x 10 (D.C. Cir. 2012) (dismissing claim without reaching

defendant’s other arguments because defendant was immune from suit

under the IOIA).

   I.      Legal Standard

   “In considering a Rule 12(b)(1) motion to dismiss for lack of subject

matter jurisdiction, a court must assume that all of the factual allegations in

the complaint are true.” Shipping Fin. Serv. Corp. v. Drakos, 140 F.3d 129, 131

(2d Cir. 1998), at 5 (citing Scheuer v. Rhodes, 416 U.S. 232, 236, (1974)). The

plaintiff ultimately bears the burden to prove, by a preponderance of the

evidence, the existence of subject matter jurisdiction. Makarova, 201 F.3d at

113 (citing Malik v. Meissner, 82 F.3d 560, 562 (2d Cir.1996)).

   A district court lacks subject matter jurisdiction and must dismiss a claim

where defendant organization is immune from suit. See Zuza v. Off. of High

Representative, 107 F. Supp. 3d 90, 93 (D.D.C. 2015), aff'd sub nom. Zuza v. Off.

of the High Representative, 857 F.3d 935 (D.C. Cir. 2017) (collecting cases); Brzak




                                        10
v. United Nations, 551 F. Supp. 2d 313, 317 (S.D.N.Y. 2008), aff'd, 597 F.3d 107

(2d Cir. 2010); Georges v. United Nations, 834 F.3d 88, 98 (2d Cir. 2016).

    The IOIA confers the “immunity from suit and every form of judicial

process as is enjoyed by foreign governments,” to international organizations

“except to the extent that such organizations may expressly waive their

immunity for the purpose of any proceedings or by the terms of any

contract.” 22 U.S.C.A. § 288a. An international organization under the Act is

one “in which the United States participates pursuant to…the authority of

any Act of Congress authorizing such participation or making an

appropriation for such participation” and “which shall have been designated

by the President through appropriate Executive order.” 22 U.S.C.A. § 288.

    II.     Interpol is an international organization under the IOIA.

    For an organization to be considered an international organization under

the IOIA it must satisfy three criteria. The organization must be (1) a public

international organization, (2) in which the United States participates

pursuant to an act or an authorization of Congress, and (3) designated as

enjoying the privileges, exemptions, and immunities by the President via

executive order. See id. Interpol satisfies all three criteria.3


3 Also, the Second Circuit and the Supreme Court have accepted Interpol as an
international organization without controversy in dicta. See United States v. Ng Lap Seng,


                                             11
    First, Interpol is a public international organization. According to

Plaintiff, because the term, public international organization, is undefined, it

is vague and subject to multiple interpretations. Defendant argues, and

Plaintiff does not dispute, however, that Interpol meets the legal definition

of an international organization. 4 Instead, Plaintiff claims that Interpol is not

a public international organization.

    Plaintiff argues without support that the term public refers to an

organization’s structure under the tax code of the country in which it is

headquartered.         Interpol fails to show that it is a public international

organization       under      this    definition      because      it   does     not    provide

documentation of its organization under French law. According to Plaintiff,

this leaves open the possibility that Interpol is a private foundation rather

than a public charity. (Strangely, Plaintiff does not point to French law, rather

it suggests that French law might be similar to the Internal Revenue Code of




934 F.3d 110, 124 (2d Cir. 2019), cert. denied, 141 S. Ct. 161, 207 L. Ed. 2d 1098 (2020) (listing
Interpol as a public organization under the IOIA); Jam v. Int'l Fin. Corp., 139 S. Ct. 759, 770
(2019) (referencing Interpol as a designated international organization by executive order).
4 See Restatement (Third) of Foreign Relations Law § 221 (1987) (defining an international

organization as “an inter-state organization, established by an international agreement
governed by international law” with “headquarters, staff, and budget.”); see also 44B Am.
Jur. 2d International Law § 15 (defining an international organization as one created by
international agreement with a membership consisting entirely or principally of states).


                                               12
the United States). Which would mean that Interpol is not a public

international organization. See Opp’n at 13-14.

       This argument is wrong. “[U]nless otherwise defined, individual

statutory words are assumed to carry their “ordinary, contemporary,

common meaning.” Burgo v. Gen. Dynamics Corp., 122 F.3d 140, 143 (2d Cir.

1997) (quotation and citation omitted) cert. denied, 523 U.S. 1136, 118 S. Ct.

1839, 140 L.Ed.2d 1089 (1998). To determine a word’s “ordinary,

contemporary, common meaning” the Court may look to the word’s

dictionary definition. See, e.g., id. Relevant here, public is defined as “of or

provided by the state rather than an independent, commercial company.”

Public, Oxford Dictionaries (2021).

       Interpol is a public organization because it is made up of member

states and assists them in executing their police powers by facilitating mutual

assistance and working to prevent and suppress ordinary law crimes. See id.,

Ex. C. The police power is exclusively a state power. See In re Terrorist Attacks

on Sept. 11, 2001, 538 F.3d 71, 92 (2d Cir. 2008), abrogated on other grounds by

Samantar v. Yousuf, 560 U.S. 305, 130 S. Ct. 2278, 176 L. Ed. 2d 1047 (“exercise

of the power of its police has long been understood…as peculiarly sovereign

in nature.”) (quoting Saudi Arabia v. Nelson, 507 U.S. 349, 362 (1993)). Given




                                       13
that Interpol exclusively assists member states with the execution of their

police powers, Interpol is a public international organization.

      Interpol satisfies the second criterion of § 288—that the United States

participates in the international organization pursuant to an act or

authorization of Congress. In 1938 Congress authorized the United States’

participation in Interpol. See 22 U.S.C.A. § 263a (“[t]he Attorney General is

authorized to accept and maintain, on behalf of the United States,

membership in the International Criminal Police Organization”). Congress

later amended the Act to specify that the United States’ dues to Interpol

would be paid from the Department of Justice’s budget. See supra.

      Interpol also satisfies the third criterion. It was designated by the

President through appropriate Executive Order as being entitled to enjoy

immunity under § 288a. On June 16, 1983, President Reagan designated

Interpol an “International Organization” with limited immunity via

Executive Order No. 12,425. See International Criminal Police Organizations,

48 FR 28069 (designating Interpol a public international organization entitled

to all immunities conferred by the Act except those enumerated in the

Executive Order). Subsequently, two presidents have issued executive

orders that have reduced limitations on Interpol’s immunity. In 1995,

President Clinton issued Executive Order 12,971 removing some limitations


                                     14
on Interpol’s immunity. See Amendment to Executive Order No. 12425, 60

FR 48617. In 2009 President Obama issued Executive Order 13,524, which

removed all remaining immunity limitations from Interpol under § 288a. See

Amending Executive Order 12425 Designating Interpol as a Public

International Organization Entitled To Enjoy Certain Privileges, Exemptions,

and Immunities, 74 FR 67803. As a result, Interpol currently enjoys all

immunity conferred by the IOIA.

       Plaintiff does not dispute that Interpol was properly designated

pursuant to § 288. Instead he takes issue with the constitutionality of § 288

itself. Plaintiff argues that Congress’ delegation of the designation power to

the executive violates the nondelegation doctrine. This argument fails.

Delegations of congressional authority are upheld “so long as Congress ‘shall

lay down by legislative act an intelligible principle to which the person or

body authorized to [exercise the delegated authority] is directed to

conform.’” United States v. Dhafir, 461 F.3d 211, 215 (2d Cir. 2006) (quoting

Mistretta v. United States, 488 U.S. 361, 372 (1989)). The Supreme Court has

rarely found an impermissible delegation following the articulation of the

“intelligible principle” in J.W. Hampton, Jr., & Co. v. United States, 276 U.S.

394, 406 (1928). Id. Indeed, the Supreme Court has found no impermissible




                                      15
delegations in the foreign affairs sphere, as the executive is afforded wide

deference in the sphere. Id.

       The President is the “sole organ of the federal government in the field

of international relations—a power which does not require as a basis for its

exercise an act of Congress.” United States v. Curtiss-Wright Exp. Corp., 299

U.S. 304, 320, 57 S. Ct. 216, 221, 81 L. Ed. 255 (1936). Accordingly, the

President must be accorded “a degree of discretion and freedom from

statutory restriction which would not be admissible were domestic affairs

alone involved.” Id.; Owens v. Republic of Sudan, 531 F.3d 884, 891 (D.C. Cir.

2008) (“[a] statute that delegates factfinding decisions to the President which

rely on his foreign relations powers is less susceptible to attack on

nondelegation grounds than one delegating a power over which the

President has less or no inherent Constitutional authority.”) The designation

of organizations made up of international actors pursuing international

public activities unquestionably falls within the sphere of foreign relations.

See LOUIS HENKIN, FOREIGN AFFAIRS AND THE UNITED STATES CONSTITUTION

31-50 (2d ed. 1996) (under his foreign affairs power, the President may, inter

alia, pursue new foreign policies and diplomatic relations). As a result, § 288

does not violate the nondelegation doctrine. See Zuza, 107 F. Supp. 3d at 97

(“delegation [under § 288] does not run afoul of the separation of powers


                                      16
doctrine”); Weidner v. Int'l Telecommunications Satellite Org., 392 A.2d 508, 510

(D.D.C. 1978) (finding President Ford’s designation of the International

Telecommunications Satellite Organization as an international organization

“well within [his] authority, and [that] the designation was not Ultra vires.”)

    III.     No exceptions to immunity apply.

    International organizations are not absolutely immune from suit. See Jam,

139 S. Ct. at 772. Under the IOIA, “[international] organizations may

expressly waive their immunity for the purpose of any proceedings or by the

terms of any contract.” 22 U.S.C.A. § 288a(b). The immunity provided by §

288a(b) is also not unlimited.. Designated international organizations “enjoy

the same immunity from suit and every form of judicial process as is enjoyed

by foreign governments.” Id. The Supreme Court held that § 288a(b) affords

international       organizations        the     restrictive     immunity         that    foreign

governments enjoy today, as codified by the Foreign Sovereign Immunities

Act (“FSIA”). See Jam, 139 S. Ct. at 768. 5 FSIA “gives foreign sovereign

governments presumptive immunity from suit, subject to several statutory

exceptions.” Id. Accordingly, for a court to exercise jurisdiction over a claim



5
 Prior to the Supreme Court’s decision in Jams there had been intense disagreement about whether
288a(b) entitled international organizations to the virtually absolute immunity afforded to foreign
nations in 1945 when the Act was passed, or to the more restrictive immunity enjoyed by foreign
nations today.


                                                17
against an international organization, the organization must have waived its

immunity or fall within one of the FSIA’s exceptions. See Weinstein v. Islamic

Republic of Iran, 609 F.3d 43, 47 (2d Cir. 2010).

    Plaintiff argues that Interpol has waived its immunity under § 288a(b) or

§ 28 U.S.C.A. § 1605(a)(1). 6 Plaintiff writes Defendant waived its immunity

through art. 24(1) of its Headquarter Agreement with France, which requires

that disputes must be heard at the Permanent Court of Arbitration at the

Hague. This argument is irrelevant. As Plaintiff concedes, French Decree

2016-326 abrogates art. 24(1). French Decree 2016-326 states that the

“arbitration channel provided for in paragraph 1 of Article 24…does not

apply…to disputes regarding the processing of data in Interpol’s

Information System—such as Interpol notices.” The decree was promulgated

on March 17, 2016, before any of the events at issue transpired. Thus, even if

the Headquarter Agreement had waived Interpol’s immunity at one point

(which the Court does not find), by the time Plaintiff was detained at JFK it

did not.




6
  FSIA provides for no immunity from jurisdiction where “the foreign state has waived its immunity
either explicitly or by implication, notwithstanding any withdrawal of the waiver which the foreign
state may purport to effect except in accordance with the terms of the waiver.” 28 U.S.C.A. § 1605.


                                                18
